Title: To James Madison from James Simons, 1 May 1804 (Abstract)
From: Simons, James
To: Madison, James


1 May 1804. Has just learned from Wagman, a visitor, that he went on board the Télégraphe and saw carpenters building a new gun carriage, having learned from the English consul that additional war equipment was being constructed on that ship. Wagman pointed out to the French agent that no additional war construction should be permitted in a neutral port. The French agent had asked Simons earlier for permission to make certain repairs that the Télégraphe needed and had even invited Simons on board to see what repairs were necessary. Simons replied to the French agent that he relied on him to undertake nothing contrary to Franco-American treaties and communicated this circumstance to Wagman.
